[Cite as S.H.B. v. M.W.L., 2019-Ohio-3036.]

                            COURT OF APPEALS OF OHIO

                          EIGHTH APPELLATE DISTRICT
                             COUNTY OF CUYAHOGA

S.H.B.,                                             :

      Plaintiff-Appellee,                           :
                                                          No. 107258
      v.                                            :

M.W.L.,                                             :

      Defendant-Appellant.                          :


                             JOURNAL ENTRY AND OPINION

              JUDGMENT: AFFIRMED
              RELEASED AND JOURNALIZED: July 25, 2019


           Civil Appeal from the Cuyahoga County Court of Common Pleas
                            Domestic Relations Division
                               Case No. DV-14-352429


                                         Appearances:

              Rosenthal Thurman, L.L.C., and Adam J. Thurman, for
              appellant.

              Zagrans Law Firm L.L.C., and Eric H. Zagrans, for
              appellee.


MICHELLE J. SHEEHAN, J.:

               Respondent-appellant M.W.L. appeals from the trial court’s order

imposing a 30-day jail sentence as a result of his failure to purge his contempt.

Because we find the record reflects that M.W.L. has failed to purge his contempt, we
cannot find the trial court abused its discretion in ordering the imposition of

sentence. We therefore affirm.

                     Procedural History and Substantive Facts

             On June 9, 2014, petitioner-appellee S.H.B. filed a petition for a

domestic violence civil protection order (“CPO”) against her then-husband,

respondent-appellant M.W.L. S.H.B. sought protection for herself and her son. A

magistrate issued an ex parte temporary CPO in S.H.B.’s favor, effective until

June 8, 2015. Approximately one year later, on June 4, 2015, the trial court

magistrate held a hearing on S.H.B.’s motions to show cause and found M.W.L. in

contempt.

             In its June 2015 contempt order, the magistrate specifically stated that

M.W.L. admitted at trial that he placed a GPS tracking device on S.H.B.’s vehicle,

where it remained after service upon M.W.L. of the ex parte CPO, and he did in fact

continue to track S.H.B. on his computer after being served with the ex parte CPO.

The magistrate found these actions constituted “following, stalking, bothering,

harassing, and annoying the petitioner” and are prohibited by and in violation of the

ex parte CPO. The magistrate also found that M.W.L. had several conversations with

S.H.B. in which he orchestrated the dates, times, and location the calls would be

placed, which the magistrate concluded demonstrated “continued control over

[p]etitioner and her fragile mental and emotional state,” in violation of the CPO’s

provision that M.W.L. not “initiate or have any contact with the protected persons *

* * even with the permission of the protected person.”
              In finding M.W.L. in contempt on two separate occasions, the

magistrate stated as follows:

      Respondent is hereby sentenced to be incarcerated for a period of
      thirty (30) days in jail on each of the two (2) findings of contempt, or
      in lieu of incarceration, to perform not less than 200 hours of
      community service for each finding of contempt, or until the contempt
      is purged, whichever occurs first. The [r]espondent’s sentence will be
      purged provided that within sixty (15) [sic] days of the issuance of a
      [j]udgment [e]ntry herein [r]espondent submits to the [c]ourt’s
      Community Service Liaison a confirmation of enrollment in the
      Batterers’ Intervention Program from the Family Guidance Center
      and, upon the completion of the ten (10) week program, proof of same,
      along with a report from a psychiatrist or licensed clinical
      psychologist, which verifies that the [r]espondent is in compliance
      with any recommendations made by the mental health professional
      after a psychological assessment of [r]espondent and review of this
      court’s June 9, 2014 ex parte [CPO], a copy of the [m]otions to show
      cause filed by the [p]etitioner and a copy of this [o]rder.

              Following the hearing, the court issued a full CPO for the protection of

S.H.B. and her son, effective until March 26, 2020. Thereafter, both parties filed

numerous documents with the court. S.H.B. filed several motions to show cause for

M.W.L.’s alleged continued refusal to comply with court orders, including the June

2015 contempt order, as well as a motion for imposition. And M.W.L., who has been

represented by counsel at all times relevant to these proceedings, filed several

motions, objections, and appeals to the Eighth District Court of Appeals.1




      1 M.W.L.’s first appeal was dismissed sua sponte by this court as untimely, under
motion No. 487912. See S.H.B. v. M.W.L., 8th Dist. Cuyahoga No. 103268 (Aug. 15, 2015).
His second appeal was dismissed based upon principles of res judicata. See S.H.B. v.
M.W.L., 8th Dist. Cuyahoga No. 104414, 2017-Ohio-464.
              On July 2, 2015, M.W.L. filed a motion for a new trial and/or motion

for relief from judgment, arguing that the magistrate’s order wrongfully sentenced

him to 60 days in jail or 400 hours of community service. On April 1, 2016, the trial

court denied M.W.L.’s motion for a new trial and it granted M.W.L.’s motion for

relief from judgment, in part, finding that “when two or more violations of a court

order are brought out in one action for contempt, the court cannot punish the

contemnor for each violation.” Accordingly, the trial court modified the magistrate’s

order as follows:

      [T]he magistrate’s order of June 4, 2015 shall be corrected to apply a
      sentence of [r]espondent to be incarcerated for a period of thirty (30)
      days in jail for the two (2) findings of contempt, or in lieu of
      incarceration, to perform not less than 200 hours of community
      service for the two (2) findings of contempt, or until the contempt is
      purged, whichever occurs first instead of the sentence being applied
      to each of the findings of contempt.

              The court stated that the remainder of the magistrate’s June 2015

contempt order shall remain “in full force and effect.” M.W.L. did not appeal the

trial court’s modified order.

              Over two years later, on May 21, 2018, the court held a hearing on

S.H.B.’s motion for imposition of the jail sentence, as well as her two motions to

show cause. M.W.L., a medical physician and nonpracticing licensed attorney,

testified. At the hearing, M.W.L. conceded that he had previously been held in

contempt for violating the CPO on two separate occasions, he was aware of the

court’s orders (both the June 2015 order and the April 2016 modified order), and
the court’s orders were “clear” concerning M.W.L.’s obligations. Yet, M.W.L. denied

that he intentionally failed to comply for years with the court’s orders.

              M.W.L. admitted that he has had the opportunity to perform 200

hours of community service but he did not complete the 200 hours of community

service; he had not enrolled in the Batterers’ Intervention Program; and he had not

completed a psychological evaluation, as ordered by the court. M.W.L. testified,

however, that he believed the court’s contempt orders provided that he had a choice

regarding his contempt: (1) serve 30 days of incarceration; (2) perform 200 hours

of community service; or (3) purge his sentence. And according to M.W.L., he

“decided to do community service,” which he commenced in 2017 and 2018. M.W.L.

testified that he had been performing community service with his synagogue, but he

did not report his service to the court because he was unaware of any reporting

requirement. He also testified that he had no intention to violate the court’s orders;

he believed that by performing community service he was complying with the court’s

orders; and he was still in the process of performing community service, nearly three

years after the issuance of the initial contempt order.

              On May 30, 2018, the trial court found that M.W.L. had not purged his

contempt and ordered him to be incarcerated for 30 days for his failure to comply

with the court’s order. In its order, the court found that M.W.L. was previously

found in contempt on June 4, 2015, and it made the following findings regarding the

magistrate’s June 2015 contempt order and its subsequent modification by the trial

judge:
     [The magistrate’s] order was reviewed by [the trial judge], on
     [r]espondent’s motion for new trial and/or relief from judgment. [The
     judge’s] order modified [the magistrate’s] order with regard to that
     portion of the original sentence imposing a sixty (60) day sentence,
     thirty (30) days on each contempt to that of a thirty (30) day sentence
     for the two (2) findings of contempt, or in lieu of incarceration, to
     perform not less than 200 hours of community service for the two (2)
     findings of contempt, or until the contempt is purged, whichever
     occurs first. [The judge’s] order then stated that the remainder of the
     magistrate[’s] order journalized on June 4, [2015], shall remain in full
     force and effect.

     The magistrate[’s] order states respondent is hereby sentenced to be
     incarcerated for a period of thirty (30) days in jail on each of the two
     (2) findings of contempt, or in lieu of incarceration, to perform not
     less than 200 hours of community service for each finding of
     contempt, or until the contempt is purged, whichever occurs first.
     This jail sentence was modified to thirty (30) days pursuant to [the
     judge’s] subsequent review and order. The magistrate[’s] order also
     reads [that] the [r]espondent’s sentence will be purged provided that
     within sixty [] days of the issuance of a judgment entry herein
     [r]espondent submits to the court’s community service liaison a
     confirmation of enrollment in the Batterers’ Intervention Program
     from the Family Guidance Center and, upon completion of the ten (10)
     week program of same, along with a report from a psychiatrist or
     licensed clinical psychologist, which verifies that the [r]espondent is
     in compliance with any recommendation made by the mental health
     professional after a psychologist assessment of [r]espondent and
     review of this Court’s June 9, 2014 ex parte civil protection order, a
     copy of the motions to show cause field by [p]etitioner, and a copy of
     this order.

     The magistrate’s order further states [that] in the event it is made to
     appear to the court by affidavit that [r]espondent, [M.W.L.], has failed
     to purge the contempt, a citation shall issue immediately without
     further notice, requiring the defaulting party to appear instanter to
     show cause why his sentence should not be ordered into immediate
     execution.

            The trial court further found that M.W.L. testified that he thought the

court order was “an either or provision,” whereby he could either perform
community service or enter the Batterers’ Intervention Program, or obtain a report

from a psychiatrist or psychologist and follow recommendations in lieu of

incarceration to purge his contempt. Regarding M.W.L.’s interpretation of the

court’s prior order, the court stated that the court’s prior order was clear: “the only

language of the order that uses the term ‘or’ is in regard to thirty (30) days

incarceration or 200 hours of community service. There is no use of the term ‘or’ as

the   order   applies   to   the   Batterers’   Intervention    Program     and    the

psychiatrist/psychologist report and recommendations.”

              The court then concluded that M.W.L. failed to present any evidence

that he had attended or completed the Batterers’ Intervention Program or had been

examined by a psychiatrist or psychologist or received a report from the examining

psychiatrist or psychologist. The court also determined that even if the court were

to accept the M.W.L.’s testimony regarding his interpretation of the court’s prior

order, specifically applying the “or” to all terms provided he performed 200 hours

of community service, M.W.L. “has failed to complete 200 hours of community

service or provide any documentation as to any hours of community service

completed.” Finally, the court noted that M.W.L. has completed the appeals process

concerning the court’s prior contempt order, no court has issued a stay during the

appeals process, and M.W.L. “has had time to complete community service, if that

was what he perceived the order to require of him and he has failed to do so and has

failed to comply with any of the other provisions of the order.” Thus, as the court
concluded, because M.W.L. had not purged his contempt, the 30-day sentence shall

be imposed.

              M.W.L. now appeals the trial court’s imposition of his 30-day

sentence, assigning the following errors for our review:

      I.      The trial court erred and abused its discretion in its May 30,
              2018 judgment entry by not permitting Appellant to complete
              200 hours of community service in lieu of incarceration.

      II.     The trial court erred and abused its discretion in its May 30,
              2018 judgment entry by sentencing Appellant to thirty (30)
              days in jail, which resulted from ambiguous, unreasonable, and
              impossible purge conditions set forth in the June 4, 2015
              judgment entry.

                                    Standard of Review

              We review a trial court’s decision in contempt proceedings for an

abuse of discretion. In re A.N., 8th Dist. Cuyahoga No. 99744, 2013-Ohio-3816, ¶ 8,

citing State ex rel. Ventrone v. Birkel, 65 Ohio St. 2d 10, 11, 417 N.E.2d 1249 (1981).

An abuse of discretion “connotes more than an error of law or judgment, it implies

that the court’s attitude is unreasonable, arbitrary, or unconscionable.” Blakemore

v. Blakemore, 5 Ohio St. 3d 217, 219, 450 N.E.2d 1140 (1983).

                                 Law and Analysis

              In his first assignment of error, M.W.L. contends that the court abused

its discretion by not permitting him to complete 200 hours of community service in

lieu of incarceration. In support, he argues that the court’s contempt order provided

him with three options: (1) 30-day incarceration; (2) 200 hours community service;

or (3) purge the sentence. M.W.L. contends that he elected to perform community
service, and because he began completing the community service, the court’s

imposition of the 30-day jail sentence was error. In his second assignment of error,

M.W.L. contends that the trial court abused its discretion in finding that he had not

performed the 200 hours of community service, where the court’s June 2015

contempt order did not include a deadline by which the community service must be

performed. Because appellant’s arguments hinge upon the interpretation of the trial

court’s June 2015 contempt order, and are related, we will address the assignments

of error together.

              Contempt of court has been defined as the “disobedience of an order

of a court, conduct which brings the administration of justice into disrespect, or

which tends to embarrass, impede or obstruct a court in the performance of its

functions.” In re Contempt of Morris, 110 Ohio App. 3d 475, 479, 674 N.E.2d 761

(8th Dist.1996), citing Denovchek v. Bd. of Trumbull Cty. Commrs., 36 Ohio St. 3d
14, 15, 520 N.E.2d 1362 (1988). Contempt generally consists of two elements — the

finding of contempt and the imposition of a penalty or sanctions. Coventry Group,

Inc. v. J.L. Gottlieb Agency, Inc., 8th Dist. Cuyahoga No. 94185, 2010-Ohio-4135, ¶

38. Where the sanction is intended to coerce compliance with a court’s orders, it is

civil contempt. In re Contempt of Morris at 480. And in the matter of civil

contempt, the “‘contemnor is said to carry the keys of his prison in his own pocket *

* * since he will be freed if he agrees to do as ordered.’” Pugh v. Pugh, 15 Ohio St. 3d
136, 139, 472 N.E.2d 1085 (1984), quoting Brown v. Executive 200, Inc., 64 Ohio

St.2d 250, 253-254, 416 N.E.2d 610 (1980).
             Accordingly, a sanction for civil contempt must allow the contemnor

to purge himself of the contempt. Coventry Group, Inc. at ¶ 42, citing Tucker v.

Tucker, 10 Ohio App. 3d 251, 461 N.E.2d 1337 (10th Dist.1983). A court holds a

purge hearing to determine whether the contemnor has satisfied the purge

conditions. Liming v. Damos, 133 Ohio St. 3d 509, 2012-Ohio-4783, 979 N.E.2d
297, ¶ 16. If the purge conditions have not been satisfied, the court may enforce the

sentence that has already been imposed, which is the sanction that could have been

avoided by the contemnor’s compliance. Id. Thus, “the only issue left for the purge

hearing is whether the contemnor complied with the purge requirements.” Id.; State

ex rel. Robles v. Mendez, 8th Dist. Cuyahoga Nos. 100236 and 100238, 2014-Ohio-

1083, ¶ 10. And while S.H.B. has the initial burden of demonstrating M.W.L. was in

contempt of a court’s order, M.W.L. bears the burden of showing that he complied

with the purge conditions to prevent the imposition of the suspended sentence. In

re A.N., 8th Dist. Cuyahoga No. 99744, 2013-Ohio-3816, at ¶ 9, citing Bd. of Twp.

Trustees v. Davisson, 3d Dist. Union No. 14-08-18, 2008-Ohio-5315, ¶ 21; see also

Liming at ¶ 21.

              Here, M.W.L. was previously found in civil contempt of the court’s

protection order. In its contempt order, the court imposed a sentence and it

provided an opportunity for M.W.L. to purge the sentence. The record shows that
M.W.L. exhausted his appeals concerning the court’s finding of contempt.2 And

M.W.L. now appeals the decision of the trial court following the purge hearing. “[A]t

a purge hearing, ‘the propriety of the contempt finding or the purge conditions is not

in question,’ and the hearing is limited to determining whether the contemnor

complied with conditions imposed for purging contempt.” Docks Venture, L.L.C. v.

Dashing Pacific Group, Ltd., 141 Ohio St. 3d 107, 2014-Ohio-4254, 22 N.E.3d 1035,

¶ 20, quoting Liming at ¶ 30. Thus, the sole issue in this appeal is whether M.W.L.

satisfied the purge conditions.

               On appeal, M.W.L. essentially claims that the trial court’s June 2015

contempt order (as modified by the April 2016 order) permitted him to serve a 30-

day incarceration, perform 200 hours community service, or purge the sentence.

And he argues that he elected to perform community service; therefore, the court

abused its discretion in imposing the 30-day jail sentence. He also argues that the

contempt order is ambiguous because there is no deadline by which he must have

performed his community service. We find no merit to M.W.L.’s argument.




      2  The record demonstrates that M.W.L. filed an untimely appeal of the June 4, 2015
contempt order on July 15, 2015, which was dismissed. See S.H.B. v. M.W.L., 8th Dist.
Cuyahoga No. 103268 (Aug. 15, 2015). The record also shows that M.W.L. appealed the
June 2015 contempt order for the second time. In S.H.B. v. M.W.L., 8th Dist. Cuyahoga
No. 104414, 2017-Ohio-464, this court dismissed the appeal once again, finding that the
court’s dismissal of the first appeal “means that the issue of whether the appeal from the
contempt order is timely becomes res judicata.” Id. at ¶ 17. We denied M.W.L.’s motion
for reconsideration of the dismissal under motion No. 504588, in S.H.B. v. M.W.L., 8th
Dist. Cuyahoga No. 104414 (Apr. 17, 2017). And the Supreme Court of Ohio declined to
accept jurisdiction of this second appeal. S.H.B. v. M.W.L., 01/31/2018 Case
Announcements, 2018-Ohio-365.
              To the extent M.W.L. is arguing that the purge condition — or the

contempt order outlining the contemnor’s sentence — is ambiguous, that argument

is untimely. As discussed above, M.W.L. has exhausted his appeals concerning the

court’s initial contempt finding, including any challenge to the purge conditions, and

therefore, the only issue before us in this present appeal is whether M.W.L. complied

with the conditions imposed for purging his contempt. Now is not the appropriate

time to address the propriety of the contempt finding or challenge the purge

conditions. See Docks Venture, L.L.C., 141 Ohio St. 3d 107, 2014-Ohio-4254, 22
N.E.3d 1035, at ¶ 20, quoting Liming, 133 Ohio St. 3d 509, 2012-Ohio-4783, 979
N.E.2d 297, at ¶ 30.

              This analysis applies equally to M.W.L.’s allegation that the contempt

order is ambiguous because the court failed to establish a deadline for completing

the community service. However, even if we were to address the court’s failure to

include a deadline, we find M.W.L.’s argument unpersuasive.

              Where a court’s order does not include a deadline for compliance, a

reasonable time for compliance may be inferred. Maloney v. Maloney, 12th Dist.

Warren No. CA2015-10-098, 2016-Ohio-7837, ¶ 13 (finding the trial court’s

determination in contempt proceedings that the wife’s actions were completed in a

reasonable amount of time, where the separation agreement lacked temporal

deadlines, not an abuse of discretion); Collette v. Baxter, 9th Dist. Summit

No. 25821, 2012-Ohio-1333, ¶ 14 (finding no error in holding a party in contempt

where the trial court failed to set a deadline for payment of attorney fees and the
court implied a reasonable time for compliance); Willis v. Willis, 149 Ohio App. 3d
50, 2002-Ohio-3716, 775 N.E.2d 878, ¶ 67 (12th Dist.) (applying the “common

standard of reasonable length of time” in affirming the trial court’s finding of

contempt where the order lacked a deadline for payment of children’s medical

expenses in a shared parenting agreement); McFarland v. McFarland, 5th Dist.

Licking No. 01CA00021, 2001-Ohio-1843, 7-8 (stating that “in determining the

defendant’s compliance with [an order, directing the defendant to pay certain debts,

that does not set a repayment schedule], the common standard of reasonable length

of time is appropriate”).

              Here, the court’s June 2015 contempt order did not include a date by

which M.W.L. must have completed his 200 hours of community service. We

therefore infer a reasonable time for compliance. The record shows that the

magistrate found M.W.L. in contempt in June 2015, and the trial court modified the

contempt order in April 2016. M.W.L. testified at the purge hearing in May 2018

that he had not completed the 200 hours of community service that he admittedly

elected to perform. In applying the common standard of reasonable time, we cannot

find the trial court’s determination that M.W.L. failed to complete 200 hours of

community service (in the nearly three years of time from the initial contempt order,

or the nearly two years from the modified order) to be unreasonable. Thus, the trial

court’s order imposing the 30-day jail sentence is not an abuse of discretion.

              Moreover, we find equally unavailing M.W.L.’s argument that the

court abused its discretion in imposing the 30-day jail sentence because, according
to his interpretation of the contempt order, he could choose to perform community

service, rather than serve the 30-day jail sentence or purge the sentence.

              This court has previously stated that “‘where the meaning of a court’s

order is plain on its face, a party’s misunderstanding of that order and its mandate

does not make the order ambiguous nor a defense to a contempt proceeding.’”

Perkins v. Gorski, 8th Dist. Cuyahoga No. 98478, 2013-Ohio-265, ¶ 11, quoting

Gilbert at 6; Chilcote v. Gleason Const. Co., 5th Dist. Ashland No. 01COA01397,

2002-Ohio-746, ¶ 11; see also Scarnecchia v. Rebhan, 7th Dist. Mahoning No. 05

MA 213, 2006-Ohio-7053, ¶ 19 (finding that a contemnor cannot avoid contempt for

violating an order that is plain on its face based on the contemnor’s subjective

misunderstanding of the order).

              Based upon our review, we find the court’s contempt order is clear and

definite, unambiguous, and not subject to dual interpretations. The June 2015

contempt order, as modified by the court’s April 2016 order, states:

      Respondent is hereby sentenced to be incarcerated for a period of
      thirty (30) days in jail for the two (2) findings of contempt, or in lieu
      of incarceration, to perform not less than 200 hours of community
      service for the two (2) findings of contempt, or until the contempt is
      purged, whichever occurs first. The [r]espondent’s sentence will be
      purged provided that within sixty [] days of the issuance of a
      [j]udgment [e]ntry herein [r]espondent submits to the [c]ourt’s
      Community Service Liaison a confirmation of enrollment in the
      Batterers’ Intervention Program from the Family Guidance Center
      and, upon the completion of the ten (10) week program, proof of same,
      along with a report from a psychiatrist or licensed clinical
      psychologist, which verifies that the [r]espondent is in compliance
      with any recommendations made by the mental health professional
      after a psychological assessment of [r]espondent and review of this
      court’s June 9, 2014 ex parte [CPO], a copy of the [m]otions to show
      cause filed by the [p]etitioner and a copy of this [o]rder.

             As indicated above, the court’s order plainly imposed a 30-day jail

sentence, with an option for M.W.L. to perform 200 hours of community service in

lieu of incarceration. The court, in addition, provided M.W.L. the opportunity to

purge his sentence, which the court must do when ordering a sanction for civil

contempt. And the court’s order unquestionably provided that in order for M.W.L.

to purge his sentence, he must enroll in the Batterers’ Intervention Program and

submit to a psychological assessment by a mental health professional. The purge

condition also included a requirement that M.W.L. provide the court with

verification of his compliance with any recommendations made by the examining

mental health professional. M.W.L.’s purported misinterpretation of the contempt

order — that he could either serve 30 days in jail or perform community service or

purge his contempt — is not a defense to the court’s unambiguous order.

             Moreover, even if we were to accept M.W.L.’s interpretation of the

court’s order, and his testimony that he elected to perform 200 hours of community

service, we find that M.W.L. failed to demonstrate compliance. At the purge

hearing, M.W.L. did not provide the court with any documentation regarding the

community service allegedly performed or the number of hours performed, nor did

he provide evidence that he had completed the 200 hours of service. Rather, he

made generic assertions that he has recently been performing community service

for the Chabad synagogue. Further, he had difficulty identifying exactly when he
performed this service, stating, “It was 2017 * * * No. No. It was 2016. 2017. * * * I

think it was 2017 and 2018, yes.” M.W.L.’s testimony is insufficient to satisfy his

burden of demonstrating that he complied with the conditions that would prevent

the imposition of the suspended sentence, which in his belief was the performance

of 200 hours of community service.

                                     Conclusion

              To the extent M.W.L. is challenging the court’s order regarding purge

conditions, including any purported ambiguity or lack of imposed deadline, that

argument is not timely. The issue on appeal is whether M.W.L. purged his contempt.

               The trial court’s contempt order clearly imposed a 30-day jail

sentence or, in lieu of incarceration, 200 hours of community service. The court’s

order also provided M.W.L. an opportunity to purge his contempt by completing the

Batterers’ Intervention Program and submit to a psychological evaluation. M.W.L.

conceded that he did not attend the program or submit to an examination, and

therefore, he did not purge his contempt.         And even were we to accept his

explanation that he believed he could elect to perform community service in order

to avoid the imposition of the 30-day jail sentence, the record reflects that M.W.L.

failed to perform the 200 hours of community service within a reasonable time of

the issuance of the court’s contempt order. We therefore cannot find the trial court

abused its discretion in ordering the imposition of the sentence of 30-days

incarceration for M.W.L.’s contempt of court.

              M.W.L.’s first and second assignments of error are overruled.
              Judgment affirmed.

      It is ordered that appellee recover of appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure



___________________________
MICHELLE J. SHEEHAN, JUDGE

MARY EILEEN KILBANE, A.J., and
EILEEN A. GALLAGHER, J., CONCUR